United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1145
Issued: January 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2018 appellant filed a timely appeal from an April 25, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision, dated June 7, 2017, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 29, 2016 appellant, then a 50-year-old transportation security
officer/screener, filed a traumatic injury claim (Form CA-1) alleging that on December 28, 2016,
he pulled a bag off a conveyor belt at work and twisted his left hand. He stopped work on the date
of injury and did not return.
In a report dated February 22, 2017, Dr. Sachin Kapoor, an attending osteopathic physician
Board-certified in internal and occupational medicine, diagnosed a nondisplaced spiral-type
fracture of the fourth metacarpal. He prescribed physical therapy. In a report dated February 28,
2017, Dr. Kapoor noted that the fracture was healing well.
Appellant filed claims for compensation (CA-7 forms) for intermittent work absences from
January 8 to March 4, 2017, and March 15 to April 15, 2017.
In a letter dated March 11, 2017, the employing establishment controverted the claim,
contending that appellant had filed the claim as he had been provided with a notice of proposed
removal on November 28, 2016 due to excessive absences. Appellant had been removed from the
employing establishment effective January 6, 2017.
On March 31, 2017 OWCP accepted that the December 28, 2016 employment incident
caused a left wrist sprain and a 4th metacarpal shaft fracture of the left hand.
In a report dated March 22, 2017, Dr. Kapoor found that the accepted fracture had resolved
and returned appellant to full-duty work.
By decision dated June 7, 2017, OWCP denied appellant’s claim for wage-loss
compensation from January 8 to April 15, 2017 as the medical evidence of record was insufficient
to establish that the accepted left 4th metacarpal fracture totally disabled him from work for that
period.
On April 17, 2018 appellant requested reconsideration. In support thereof, he submitted
an April 13, 2018 statement asserting that he was entitled to wage-loss compensation for his
attendance at medical appointments and physical therapy treatment sessions through April 2017.
By decision dated April 25, 2018, OWCP denied reconsideration under 5 U.S.C. § 8128(a),
finding that appellant did not submit new and relevant evidence or legal argument sufficient to
warrant reopening the merits of his claim. It found that appellant’s April 13, 2018 statement was
not relevant to the medical issue of whether he was disabled from work for any portion of the
claimed period.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
2

5 U.S.C. § 8128(a).

2

(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.5
In support of a request for reconsideration, claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.6 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim.
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. Moreover, appellant did not advance a relevant legal argument. On
reconsideration, he provided his April 13, 2017 statement, contending that he was entitled to wageloss compensation for attendance at medical appointments and physical therapy sessions.9
However, appellant was removed from employment effective January 6, 2017, which was prior to
the dates claimed on his Form CA-7 for intermittent disability. Therefore, he would not have
incurred any wage loss for attending medical appointments and physical therapy sessions during
the period claimed.10 As appellant’s legal argument has no reasonable color of validity, he did not
allege that OWCP erroneously applied or interpreted a specific point of law or advance a relevant

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

9

See D.E., Docket No. 16-1604 (issued Feb. 1, 2017) (appellant would be entitled to compensation for any time
missed from work due to medical examination or treatment for an employment-related condition).
10
The Board notes that while appellant has asserted that OWCP has denied his claim for mileage reimbursement,
that issue is not presently before the Board as there is no adverse decision of record denying such a claim.

3

legal argument, and he is not entitled to a review of the merits of his claim based on the first and
second requirements under 20 C.F.R. § 10.606(b)(3).11
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence or argument, but the Board finds that appellant did not submit any such evidence or
argument in this case.12
As appellant’s application for review did not meet any of the three requirements
enumerated under 20 C.F.R. § 10.606(b)(3), the Board finds that OWCP properly denied the
request for reconsideration without reopening the case for a review on the merits.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

11

See C.F., Docket No. 17-1611 (issued December 13, 2017).

12

Supra note 3.

13

R.C., Docket No. 17-0595 (issued September 7, 2017); M.E., 58 ECAB 694 (2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the application for reconsideration without reopening the case for a review on the merits).

4

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

